Case 1:16-cv-09517-LAK Document 378-2 Filed 09/13/21 Page 1 of 19




                      E x hi bit B
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g2e of2 19
                                                                                                             of 1 9




           C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P                 D o c u m e nt 3 7           Fil e d 0 1/ 1 9/ 1 6      P a g e 1 of 1 8


    U NI T E D S T A T E S DI S T RI C T C O U R T
    W E S T E R N DI S T RI C T O F N E W Y O R K


     P E N SI O N B E N E FI T              G U AR A NT Y
     C O R P O R A TI O N,

                                          Pl ai nti f f ,                                        D E CI SI O N A N D O R D E R
                                                                                                 N o. 6: 1 5- c v- 0 6 2 8 3( M A T)
                 - v s-

     E B E R B R O S. WI N E & LI Q U O R
     C O R P O R A TI O N, a s Pl a n A d mi ni st r at o r
     o f t h e E b er B r o s. Wi n e    & Li q u o r
     C or p. R eti r e m e nt Pl a n ,

                                          D e f e n d a nt.




    I.          I n t r o d u c ti o n

                T hi s a cti o n a ri s e s                  u n d er      Titl e        I V of          t h e E m pl o y e e         R eti r e m e nt

    I n c o m e S e c u rit y              A ct        of    1974 ,        as      a m e n d e d,         29    U. S. C.         §§      1 0 0 1- 1 4 6 1

     ( " E RI S A ") . T h e              P e n si o n      B e n e fit         G u a r a nt y        C o r p o r ati o n         ( " P B G C ")       h as

    s u e d E b er        B r o s.         Wi n e       & Li q u o r       C o r p o r ati o n            ( " E b er B r o s. " ),              a s Pl a n

    A d mi ni st r at o r        o f t h e E b er              B r o s.     Wi n e      & Li q u o r C or p.                 R eti r e m e nt         Pl a n

     ( "t h e     Pl a n " ),        s e e ki n g t o d e cl a r e                 t h e Pl a n           t e r mi n at e d a n d               t o have

    PBGC        a p p oi nt e d a s            st a t ut o r y t r u st e e. T h e                     p a rti e s      hav e       cr o s s- m o v e d

    f o r s u m m ar y j u d gm e nt                    p u r s u a nt     t o R ul e            56     of     t h e F e d e r al          R ul e s      of

    Ci vil        P r o c e d u r e,         a n d E b er        Br o s . h a s         a     fil e d m oti o n               t o s e al.

    I I.        St at ut o r y         Bac kgro u n d

                PBGC       is        the            w h oll y- o w n e d         F e d e r al          c o r p o r ati o n        t as k e d          wit h

    a d mi ni st e ri n g p e n si o n i n s u r a n c e pr o gr a m s u n d e r E RI S A a n d p r ot e cti n g

    p a rti ci p a nt s         i n p ri v at e              s e ct o r d e fi n e d b e n e fit                     p e n si o n pl a n s.            See

    g e n e r all y P B G C v.                L T V C or p. , 4 9 6 U. S.                   6 3 3,      6 3 6- 3 9     ( 1 9 9 9 ); 2 9 U. S. C.

    §§     1 3 0 1 - 1 4 6 1.         A      s el f - fi n a n c e d e ntit y ,                   PBGC         o bt ai n s       it s r e v e n u e s




                                                                                                                                                               DD
                                                                                                                         E B- 0 0 0 1 0 5 0 2
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g3e of3 19
                                                                                                             of 1 9



           · C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P               D o c u m e nt 3 7             Fil e d 0 1/ 1 9/ 1 6      P a g e 2 of 1 8


    fr o m o nl y             f o u r s o u r c e s,             i n cl u di n g t h e a s s et s                    i n t e r mi n at e d pl a n s

    and          r e c o v e ri e s           fr o m       e m pl o y e r s              w h os e        u n d erf u n d e d          pl a n s          have

    t e r mi n at e d a n d               who       ar e         li a bl e          to     PBGC          f or     s h o rt f all s           in        t h ei r

    pl a n s'         a s s et s.        See     P B G C M e m.        at 2 - 3            & n n.        6- 1 0       ( cit ati o n o mitt e d ).

               The          e m pl o y e r/ c o nt ri b uti n g s p o n s o r o f                          a p e n si o n         pl a n      and each
                                                                                1
    m e m b er        o f it s " c o nt r oll e d g r o u p "                         ar e       j oi ntl y a n d s e v e r all y li a bl e

    t o t h e p e n si o n                 pl a n      f or        c o nt ri b uti o n s               n e c e s s ar y        to     s ati s f y         the

    mi ni m u m         f u n di n g st a n d a r d s i m p o s e d b y t h e I nt e r n al R e v e n u e                                        Code     and

    E RI S A .         W he n       the         a g g r e g at e         a m o u nt              of      mi s s e d       mi ni m u m             f u n di n g

    c o nt ri b uti o n s pl u s i nt e r e st e x c e e d s $ 1 mil li o n , a li e n, e n f o r c e a b l e

    o nl y       by      P B G C,        a ri s e s     on        b e h al f         of      t h e p e n si o n          pl a n       a g ai n st         all

    a s s et s         of       b ot h        the      pl a n' s        s p o n s or             and      of      the      m e m b er s           of      the

     s p o n s o r' s c o nt r oll e d g r o u p.                      See          2 6 U. S. C.           §    4 3 0 ( k ) (l ),          ( 5)

                 E RI S A a ut h o ri z e s P B G C t o i n stit ut e a d m i ni st r ati v e p r o c e e di n g s

     t o t e r mi n at e a pl a n " w h e n e v er it d et e r mi n e s t h at ... t h e p o s si bl e

     l o n g-ru n           l oss        of     the        c o r p o r ati o n             wit h        r e s p e ct      to        t he     pl a n       may

     r e a s o n a bl y b e e x p e ct e d t o i n c r e a s e u n r e a s o n a bl y                                  i f t h e pl a n            i s n ot

     t e r mi n at e d . " 2 9 U. S. C.                    §     1 3 4 2( a) ( 4 ). E RI S A               al s o a ut h o ri z e s P B G C t o

     " a p pl y t o t h e a p p r o p ri at e U nit e d                             St at e s         di st ri ct      c o u rt f o r a d e c r e e

     a dj u di c ati n g t h at t he pl a n m u st                              be         t e r mi n at e d i n o r d e r                 t o p r ot e ct

     the      i nt e r e st s            of     t h e p a rti ci p a nt s                   or        t o a v oi d        a ny       u n r e a s o n a bl e

     d et e ri o r ati o n               of     the            fi n a n ci al         c o n diti o n            of      the         pl a n        or      any

     u n r e a s o n a bl e         i n cr e a s e         in      the       li a bil it y o f                  the      f u n d. "         29     U. S. C.




                  A " c o nt r oll e d gr o u p " i s a gr o u p o f b u si n e s s e s u n d e r c o m m o n c o nt r ol, s u c h
     as       a p a r e nt      c o m p a n y a n d it s S O - p e r c e nt - o w n e d s u b si di a r y . S e e  2 9 U. S. C.
     §    1 3 0 1 ( a) ( 1 4 ).

                                                                               - 2-




                                                                                                                          E B- 0 0 0 1 0 5 0 3
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g4e of4 19
                                                                                                             of 1 9



             C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P                 D o c u m e nt 3 7       Fil e d 0 1/ 1 9/ 1 6           P a g e 3 of 1 8


     §   1 3 4 2 ( c) . U p o n              t e r mi n ati o n o f              an   u n d erf u n d e d              p e n si o n            pl a n,       the

    pl a n       s p o n s or        and         any       e ntit y        t h at i s a            m e m b er          of       it s c o nt r oll e d

     gr o u p o n t h e t e r mi n ati o n d at e b e c o m e s                           j oi ntl y a n d s e v e r all y li a bl e

     to PBGC            f o r,      i nt e r ali a,             t h e t ot al a m o u nt o f                    t h e u nf u n d e d b e n e fit

     li a biliti e s               (as      of     t h e t e r mi n ati o n d at e )                  t o all            p a rti ci p a nt s                 and

    b e n e fi ci a ri e s            u n d er         t h e pl a n,          t o g et h e r wit h                  r e a s o n a bl e           i nt e r e st

     c al c ul at e d            fr o m      t h e t e r mi n ati o n d at e.                     See          29     U. S. C.            §      1 3 6 2( a) ,

     ( b ) ( 1 ) ( A ).

     I I . F a ct u al            Bac kgro u n d

                The       f a ct u al s u m m ar y b el o w                   is b as e d o n            t h e p a r ti e s' pl e a di n g s

     and        e x hi bit s         s u b mitt e d            t h e r e wit h,        and         the         B at e s - st a m p e d                  S e al e d

    A d mi ni st r ati v e               R e c or d        fil e d b y P B G C        (" P BG C       S A R ")         u n d e r s e al. E x c e pt

     w h er e      n ot e d,        t h e f oll o wi n g f a ct s a r e u n di s p ut e d.

                E b er          Br o s .      is       a      n o w - d e f u n ct      wi n e        and            li q u o r        di st ri b ut o r

     o ri gi n all y              b as e d         in        R o c h e st e r,        Ne w         Y or k.             It         is           b ot h        the

     c o nt ri b uti n g            s p o n s o r a n d a d mi ni st r at o r o f                       the           Pl a n,        w hi c h           c o v er s

     434     p a rti ci p a nt s.

                As      of      A p ril       3 0,         2010 ,    t h e Pl a n        t e r mi n ati o n d at e                     pr o p o s e d          by

     P B G C,        E b er      B r o s.        o wned        100     p e r c e nt      of       E b er        B r o s.         Wi n e         &    Li q u o r

     M etr o,         I n c.      ( " E b er M et r o " ),           w hi c h     i n t u r n o w n e d at l e a st 8 5 p e r c e nt

     o f E b er C o n n e cti c ut,                    LLC      ( d/ b/ a Sl o c u m         &    S o n s)          ( " E b er- C T " ). Al s o                as

     o f A p ril         3 0 , 2 0 1 0,          t h e E b er B r o s.           c o nt r oll e d g r o u p                 ( "t h e C o nt r oll e d

     Gr o u p ")        i n cl u d e d E b er              M etr o    a n d E b er- C T.

                 In      Ma y      2 0 1 0,        E b er       M etr o       tr a n sf err e d            6        p e r c e nt          of        it s     8 5-

     p e r c e nt - s h a r e         i n E b er- C T            t o P ol e b ri d g e           B o w ma n         P a rt n e r s,            L L C.      PBGC

     st at e s         t h at      t hi s        t r a n s a cti o n         r e d u c e d E b er              M et r o' s          o w n e r s hi p           of

                                                                              - 3-




                                                                                                                            E B- 0 0 0 1 0 5 0 4
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g5e of5 19
                                                                                                             of 1 9




              C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P             D o c u m e nt 3 7          Fil e d 0 1/ 1 9/ 1 6       P a g e 4 of 1 8


     E b er- C T          to      79      p e r c e nt        and      al l e g e dl y           re moved             E b er- C T         fr o m      the

     C o nt r oll e d           Gr o u p.

                  P B G C a s s e rt s t h at E b er B r o s.                      c e a s e d o p e r ati o n s b y D e c e m b er                   31 ,

     2 0 0 7,      b ut      c o n c e d es         t h at t h e e x a ct d at e                 o n w hi c h         t hi s c e s s ati o n o f

     o p e r ati o n s            o c c urr e d          is       u n cl e a r.           A c c or di n g          to          a      P o w er P oi nt

     p r e s e nt ati o n           pr e p ar e d          by      E b er      B r o s.'          att o r n e y s ,           the      Gr o o m       La w

     Gr o u p,      a n d made            t o P B G C i n A u g u st               2 0 1 3 , " [ a ] ft e r 2 0 0 7 , o nl y E b er- C T

     ( d / b/ a Sl o c u m             & S o n s)       h a d o n g oi n g o p e r ati o n s. " S e e                      P B G C S A R- 0 0 9 4 1.

     Al s o,       E b e ~ B r o s. ' A n n u al            R et u r n/ R e p o rt             o f E m pl o y e e       B e n e fit Pl a n f o r

     fi s c al pl a n y e a r J u n e 1,                      2 0 0 9 , t hr o u g h M a y            3 1 , 2 0 1 0 , i n di c at e s t h at

     t h e r e w er e           z er o      a cti v e      pl a n      p a rti ci p a nt s.             See      PBGC          S A R- 0 0 6 4 4- 4 5.

     E b er        Br o s.         it s el f           a d mit s       t h at          it        c e as e d       " wi n e          and          li q u o r

     di st ri b uti o n             o p e r ati o n s           by     S e pt e m b er          3 0 , 3 0 0 8. "         See        E b er    B r o s. '

     St at e m e nt          of     M at e ri al         U n di s p ut e d          F a ct s      ( " E b er B r o s.              S O F ") , !! 8,

     2 5- 2 6       ( cit ati o n s o mitt e d ).

                  St a rti n g         in 2009 ,            E b er     Br o s.         a n d m e m b er s         of       t h e C o nt r oll e d

     Gr o u p       f ail e d,            on        m ulti pl e        o c c a si o n s ,          to     make          the         st at ut o ril y

     r e q ui r e d mi ni m u m                 f u n di n g      c o nt ri b uti o n s             to t he           Pl a n.        Once          t h es e

     mi s s e d         c o nt ri b uti o n s e x c e e d e d $ 1 milli o n,                            PBGC     fil e d F e d e r al               li e n

     n oti c e s         a g ai n st,          i nt e r ali a,         E b er        B r o s.     a n d E b er         M etr o.

                  I n A u g u st          2 0 1 3,       E b er- C T        m et     wit h        PBGC        t o di s c u s s            t h e lie n

     n oti c e s          and      t he need             t o t e r mi n at e t h e                Pl a n.        It     w as        d u ri n g      t hi s

     m e eti n g         t h at E b er- C T m a d e             t h e r e p r e s e nt ati o n t h at , a ft e r 2 0 0 7 , o nl y

     E b er- C T         h a d o n g oi n g          o p e r ati o n s.

                  All      m e m b er s        of     t h e E b er     B r o s.       b o a r d o f di r e ct o r s                 r e si g n e d a s

     o f M ar c h          3 1 , 2 0 1 4 , l e a vi n g n o o n e at E b er                           B r o s.        wit h        a ut h o rit y t o

                                                                             - 4-




                                                                                                                       E B- 0 0 0 1 0 5 0 5
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g6e of6 19
                                                                                                             of 1 9




              C a s e 6: 1 5- c v -0 6 2 8 3- M A T- M W P                    D o c u m e nt 3 7           Fil e d 0 1/ 1 9/ 1 6           P a g e 5 of 1 8


    a d mi ni st e r t h e Pl a n.                       P B G C b e g a n p a yi n g o ut b e n e fit s t o n e w r eti r e e s

    p e n di n g t e r mi n ati o n o f                         t h e Pl a n           a n d it s a p p oi nt m e nt a s                         t r u st e e.

                On      A u g u st            6,      2 0 1 4,        PBGC           iss u e d a               n oti c e         of        d et e r mi n ati o n

    fi n di n g t h at t h e Pl a n                             had     n ot         m et      t h e mi ni m u m                f u n di n g       st a n d a r d s

    r e q ui r e d b y l a w a n d will                            n ot b e a bl e t o p a y b e n e fit s w h e n                                 d u e.       PBGC

    f u rt h e r f o u n d t h at t h e Pl a n                              m u st     b e t e r mi n at e d i n o r d e r t o p r ot e ct

    t h e i nt e r e st s o f                      t h e p a rti ci p a nt s,                  a n d t h at t e r mi n ati o n s h o ul d b e

    e f f e cti v e             A p ril             30 ,        2 0 1 0.         The           n oti c e          of           d et e r mi n ati o n             w as

    t r a n s mitt e d t o E b er                       D r o s.      vi a       it s f o r m e r C hi e f                     fi n a n ci al O f fi c e r.

    A ft e r         E b er      B r o s.           r ef u s e d       t o si g n              a    t e r mi n ati o n             and          t r u st e e s hi p

    a g r e e m e nt           f or     the           Pl a n,         PBGC           co m menced               t hi s     l a w s uit o n                Ma y     1 1,

    2 0 1 5.         PBGC           e sti m at e s              t h at,         as      of         A p ril         30 ,         2 0 1 0,        the         Pl a n' s

    u nf u n d e d b e n e fit                     li a biliti e s a r e a b o ut                        $ 5. 2     milli o n.

     I I I.     P r o c e d u r al            St at u s

                In        it s        C o m pl ai nt               ( D kt       # 1)        b r o u g ht         p u r s u a nt            to     29        U. S. C.

    §§     1 3 4 2 ( a) ( 1 ),            §        1 3 4 2 ( a) ( 2 ),          1 3 4 2 ( c ),          and       1 3 4 8 ( a ),         PBGC          s e e ks a n

    o r d e r t e r mi n ati n g t h e Pl a n,                              a p p oi nti n g P B G C a s st at ut o r y t r u st e e o f

     the        Pl a n,             and            e st a bli s hi n g               A p ril            30 ,      2 0 1 0,          as          the         Pl a n' s

     t e r mi n ati o n d at e.

                On      A u g u st        1 7,        2015 , PB GC               fil e d a M oti o n                    f o r S u m m ar y             J u d g m e nt

     ( D kt      # 1 5)        and        M e m or a n d u m           of       La w        i n S u p p o rt              ( " P B G C' s         M e m. ").        On

    O ct o b e r          1,        2 0 1 5,         E b er        Br o s .          fil e d        a     C r o s s - M oti o n              for         S u m m ar y

     J u d g m e nt a n d M e m or a n d u m                       i n O p p o siti o n             t o P B G C' s M oti o n                    f o r S u m m ar y

     J u d g m e nt            ( " E b er           B r o s.        M e m. "),              al o n g       wit h           a      M oti o n            to       S e al

     ( D kt # 2 7)             On     O ct o b e r         1 6,      2 0 1 5,        P B G C fil e d a R e s p o n s e                     i n O p p o siti o n

     t o t h e M oti o n               t o S e al              ( D kt # 2 8 ).         On      N o v e m b er        2,        2 0 1 5 , P G B C fil e d a

                                                                                     - 5-




                                                                                                                                  E B- 0 0 0 1 0 5 0 6
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g7e of7 19
                                                                                                             of 1 9



                C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P              D o c u m e nt 3 7           Fil e d 0 1/ 1 9/ 1 6            P a g e 6 of 1 8


    R e pl y           t o E b er           B r o s.'        O p p o siti o n          M e m or a n d u m        and            a    M e m or a n d u m         in

   O p p o siti o n                to          E b er      B r o s'        Cr o s s- M oti o n                f or           S u m m ar y         J u d g m e nt .

    ( D kt # 3 0)               ( " P B G C' s R e pl y " ).             On     D e c e m b er         2,     2 0 1 5,         E b er      B r o s.         fil e d

    a   R e pl y              to      P B G C' s        O p p o siti o n          to      the      Cr o s s- M oti o n                    f or         S u m m ar y

    J u d g m e nt ( D kt # 3 5)                   ( " E b er B r o s.          R e pl y " ).      T h e m oti o n s                w er e      s u b mitt e d

   wit h o ut             o r al      ar g u m e nt o n           D e c e m b er       1 6,      2015          ( D kt # 3 6 ).

                  A ft e r       r e vi e wi n g t h e p a rti e s'                  v ol u mi n o u s s u b mi s si o n s, t h e C o urt

   g r a nt s            P B G C' s         Moti o n       f or       S u m m ar y       j u d g m e nt i n it s e nti r et y,                                 and

   d e ni e s            E b er        B r o s.'          Cr o s s- M oti o n            f or      S u m m ar y               J u d g m e nt           in      it s

   e nti r et y.               The      C o u rt        d e ni e s      i n p a rt       a n d g r a nt s            i n p a rt            E b er       B r o s.'

   M oti o n           t o S e al.

    I I I.        T he        P a r ti e s'       M oti o n s         f o r S u m m a r y J u d g m e nt

                  A.           O v e r vi e w

                  E b er         B r o s.         " d o es       n ot         di s p ut e        t h at         the            Pl a n        s h o ul d         be

    t e r mi n at e d o r                t h at, u p o n          t h e Pl a n' s           t e r mi n ati o n, t hi s C o urt                            s h all

   a p p oi nt            a     st at ut o r y t r u st e e               f o r t h e Pl a n. "                E b er         B r o s.       M e m.       at    7.

   T h e p a rti e s'                 m ai n     di s p ut e at t hi s j u n ct u r e t h e r e f o r e c e nt e r s o n t h e

   pr o p er           t e r mi n ati o n d at e                of      t h e Pl a n.

                  B.           S el e c ti n g          a T e r mi n ati o n           D at e:     G e n e r al              L e g al      P ri n ci pl e s

                  B e c a us e        P B G C a n d E b er Br o s.                h a v e n ot a g r e e d u p o n a t e r mi n ati o n

   d at e          f o r t h e Pl a n,                  it i s i n c u m b e nt u p o n                     t hi s C o urt               t o e st a bli s h

   o n e.         See         2 9 U. S. C.         §     1 3 4 B( a) ( 4)        ( st ati n g t h at t h e t e r mi n ati o n d at e

   of       a      si n gl e - e m pl o y e r pl a n                   i s,     "i n     t h e c as e           of       a      pl a n       t e r mi n at e d

   u n d er s e cti o n 1 3 4 1( c ) o r 1 3 4 2 o f t hi s titl e i n a n y c a s e i n w hi c h                                                               no

   a gr e e m e nt               is       reached             b et w e e n        the         pl a n         a d mi ni st r at o r                and          the



                                                                                - 6-




                                                                                                                                E B- 0 0 0 1 0 5 0 7
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g8e of8 19
                                                                                                             of 1 9



             C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P              D o c u m e nt 3 7         Fil e d 0 1/ 1 9/ 1 6        P a g e 7 of 1 8


    c o r p o r ati o n          (o r t h e t r u st e e ), t h e d at e e st a bli s h e d b y t h e c o u rt " ).

    H o w e v er,        E RI S A " p r o vi d e s n o g ui d a n c e a s t o h o w t h e t e r mi n ati o n d at e

    s h o ul d b e          e st a bli s h e d. "             PBGC        v.      Di c k e n s,        535       F.        S u p p.        9 2 2,         924

     ( W. D. Mi c h.             1 9 8 2 ).     A d o pti n g         t h e st a n d a r d a rti c ul at e d b y                         t h e T hi r d

    Ci r c uit,            the        Second          Ci r c uit         h as      h el d       t h at      t h er e ar e               " o nl y          t wo

     f a ct o r s "       t o be          c o n si d e r e d        i n e st a bli s hi n g              t h e t e r mi n ati o n d at e:

    "[ 1]        the        e x p e ct ati o n s             of       p a rti ci p a nt s            and         ( 2)        the         fi n a n ci al

     i m pli c ati o n s            of      t e r mi n ati o n          f or       P B G C. "       In      re        P e n si o n         Pl a n         f or

    E m pl o y e e s       o f Br o ~ ct w a y M ~ ~ nt ~ n ~ n c e               C or p . , 7 0 7 F. 2 d 6 4 7,                  652          ( 2 d Ci r.

    1 9 8 3)     ( " B r o a d w a y M ai nt e n a n c e " )                ( citi n g P B G C v.            H e p p e n st all                C o.,      633

    F. 2 d     2 9 3,      2 9 7,        3 0 0- 0 1      ( 3 d Ci r.        1 9 8 0);        I n r e S y nt e x             F a b ri c s,              I n c.,

     6 9 8 F. 2 d 1 9 9,            204       ( 3 d Ci r.         1 9 8 3 ) ).     T h e S e c o n d Ci r c uit                d e s c ri b e d t h e

    pr o p er pr o c e d ur e                 f o r s etti n g a t e r mi n ati o n d at e                          as      f oll o w s:

                [ T] h e Di st ri ct C o u rt ... s h o ul d b e gi n it s a n al y si s b y
               d et e r mi ni n g    the       e a rli e st   d at e   when          the    Pl a n' s
               p a rti ci p a nt s h a d a ct u al o r c o n st r u cti v e n oti c e o f t h e
               Pl a n' s t e r mi n ati o n, i. e., n oti c e s u f fi ci e nt t o e xti n g ui s h
               t h ei r r eli a n c e i nt e r e st. O n c e t h at d at e i s a s c e rt ai n e d,
               t h e Di st ri ct C o u rt s h o ul d t h e n s el e ct w h at e v e r l at e r d at e
               s e r v e s t h e i nt e r e st s o f P B G C.

     7 0 7 F. 2 d at             6 5 2- 5 3     (i nt e r n al cit ati o n o mitt e d ).                         The        S e c o n d Ci r c uit

    made       cl e a r i n Br o a d w a y M ai nt e n a n c e                     t h at "t h e fi n a n ci al i nt e r e st s o f

     t h e e m pl o y er s h o ul d pl a y n o                        r ol e i n s etti n g a t e r mi n ati o n d at e                                     in

     t h e s e p r o c e e di n g s. "               707     F. 2 d    at        653     ( citi n g H e p p e n st all,                        633      F. 2 d

     at 3 0 0- 0 1;          ot h e r       cit ati o n o mitt e d ).

               W h er e,         as      h e r e,      t h e m at e ri al              f a ct s     ar e     n ot        i n di s p ut e,                 the

     i s s u e o f w h et h e r             t h e r e h a s b e e n c o n st r u cti v e n oti c e                           c a n b e d e ci d e d

     a s a m att e r             o f l a w. S e e , ~,                   I n re USE C             S e c u riti e s           Liti g.,             1 9 0 F.

     S u p p. 2 d       8 0 8,      817       ( D.    M d.    2002 )           (" W he r e               . t h e u n d e rl yi n g                     f a ct s

                                                                            - 7-




                                                                                                                        E B- 0 0 0 1 0 5 0 8
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g9e of9 19
                                                                                                             of 1 9



             C a s e 6: 1 5- c v- 0 6 2 8 3- M A T -M W P            D o c u m e nt 3 7         Fil e d 0 1/ 1 9/ 1 6       P a g e 8 of 1 8


     ar e     u n di s p ut e d,          t h e i s s u e of          w h et h e r        a pl ai nti f f             h as       been           p ut      on

     n oti c e c a n b e d e ci d e d a s a m att e r                         o f l a w. " )          ( cit ati o n s o mitt e d );                        In

     re Ryan             ( St e r n v.         C o nt 'l A s s u r.          C o. ),       851        F. 2 d    5 0 2,        506           ( 1 st    Ci r.

     1 9 8 8)        ( c o n st r u cti v e n oti c e            i s a p o siti v e             r ul e o f l a w t h at o p e r at e s

     i n d e p e n d e ntl y o f t h e b eli e f o r m e nt al                          st at e o f t h e p e r s o n t o b e p ut

     o n n oti c e )             ( cit ati o n o mitt e d ).

                C.         A p pli c a ti o n         of t h e B r o a d w a y            M ai nt e n a n c e          F a ct o r s

                            1.          E a rli e s t     D at e     o f N o ti c e         t o P a r ti ci p a n t s

                PBCC        or g u e s     t h ot t h e r e w o s            c o n st r u cti v e n oti c e,                   i. e., n oti c e

     s u f fi ci e nt             to      e xti n g ui s h           any          j u sti fi a bl e            r eli a n c e            by             Pl a n

     p a rti ci p a nt s           i n t h ei a r c o nti n u e d a c c r u al o f b e n e fit s,                                on         t h e d at e

     t h at      E b er      B r o s.        c e as e d     o p e r ati o n s.           C o u rt s      in      t hi s         Ci r c uit              and

     el s e w h e r e        c o n si st e ntl y            "have           h el d       t h at        an      e m pl o y e e               r e c ei v e s

     c o n st r u cti v e           n oti c e        of    a     pl a n' s          t e r mi n ati o n         when           the           e m pl o y er

     c e a s e s o p e r ati o n. "             P e n si o n     C o m m.      f o r F a r m st e a d          F o o ds        P e n si o n            Pl a n

     f o r Al b e rt         Lea        H o u rl y    E m pl o y e e s       v.      P B G C,     991       F. 2 d     1 4 1 5,       1421             ( 8t h

     Ci r.      1 9 9 3)     ( " F a r m st e a d F o o d s ")            ( citi n g H e p p e n st all,                 6 3 3 F. 2 d at 3 0 1

     ( " [ I )t s e e m s cl e a r t h at n o e m pl o y e e h a d a n y j u sti fi a bl e e x p e ct ati o n

     in a       t e r mi n ati o n d at e               l at e. r t h a n M a y           3 1 , 1 9 7 9,        when           t h e e m pl o y er

     c e a s e d all          o p e r ati o n s. " );           I n r e M ar yl a n d            Gl a s s      C or p.         N o n - S al a ri e d

     E m pl o y e e s'        P e n si o n      Pl a n,        618   F.      S u p p.     1 4 1 0,      1415 - 16             ( D. M d.              1 9 8 5)

      ( " T h e u ni o n          ar g u e s    t h at it w a s             n ot      u ntil       A p ril       23 ,       1981        when            all

     e m pl o y e e s w er e            l ai d o f f a n d li q ui d ati o n o f M ar yl a n d                            Gl a s s          beca me a

     f a ct      t h at e m pl o y e e s             r e c ei v e d a ct u al            n oti c e       of     pl a n         t e r mi n ati o n.

     U n d er        t h e ci r c u m st a n c e s , h o w e v er,                it a p p e a r s t h at F e b r u a r y 2 5 , 1 9 8 1

     r e p r e s e nt s t h e d at e t h e c o m p a n y c e a s e d p r o d u cti o n.                              W he n       t h e f ur n a c e

                                                                            - 8-




                                                                                                                     E B- 0 0 0 1 0 5 0 9
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g10
                                                                                                       e 1of0 19
                                                                                                              of 1 9



              C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P             D o c u m e nt 3 7      Fil e d 0 1/ 1 9/ 1 6            P a g e 9 of 1 8


     s h ut d o w n         s o t o o di d M ar yl a n d                 Gl a s s,      f o r all          i nt e nt s a n d p u r p o s e s

     r el e v a nt t o t h e n oti c e                    i s s u e. T h e r e f o r e,           t h e c o u rt will                     e st a bli s h

     F e br u ar y       2 5 , 1 9 8 1 a s t h e d at e o n w hi c h                        t h e e m pl o y e e s h a d n oti c e o f

     pl a n       t e r mi n ati o n. " );              PBGC        v.      Di c k e n s,         535          F.         S u p p.         9 2 2,         925

      ( W. D. Mi c h .            1 9 8 2) ) ;        s e e al s o,        ~,            N a st a s i      W hit e ,              Inc .,           47 6     F.

     S u p p. 2 d      at      230        ( " [ T] h e b e n e fi ci a ri e s            w er e       pl a c e d          on      c o n st r u cti v e

     n oti c e         when       t h e d e f e n d a nt            c e as e d       o p e r ati o n s. " );                PBGC         v.        T h o m as

     O' R O ur k e      G all a g h e r,           I n c., N o.        C V 1 4- 6 5 5 4( J S) ( A R L), 2 0 1 5 W L                           5 5 6 4 6 1 8,

     at * 3       ( E, D. N, Y. J ul y 2 1,                2 0 1 5)      ( n oti n g t h at t h e " d at e t h e d e f e n d a nt

     c e a s e s b u si n e s s p ut s                t h e pl a n b e n e fi ci a ri e s              o n c o n st r u cti v e n oti c e

     t h at t h e pl a n             may      be      t e r mi n at e d " )       ( cit ati o n o mitt e d ).                        C o u rt s       have

     r e a s o n e d t h at " si n c e n o                 e x p e ct ati o n s o f b e n e fit s                        c a n a c c r u e a ft e r

     an       e m pl o y e e         c e as es          w or ki n g,           the      c e s s ati o n             of          all           b u si n e s s

     o p e r ati o n s         w o ul d      see m t o be             t h e l at e st d at e              n e c e s s ar y             t o p r ot e ct

     t h e e m pl o y e e s a n d s e r v e t h e p u r p o s e o f                          t h e st at ut e. " Di c k e n s,                            535

     F.     S u p p.      at      925        ( citi n g H e p p e n st all,                 633       F. 2 d        at      3 0 2 );          s e e al s o

     F ar m st e a d        F o o d s,       991      F. 2 d   at      1 4 2 1.

                 PBGC       a s s e rt s      t h at E b er         B r o s.      c e a s e d o p e r ati o n s                 no     l at e r t h a n

      D e c e m b er     3 1 , 2 0 0 7 , citi n g a p r e s e nt ati o n b y E b er                                      B r o s.'        att o r n e y s

     to PBGC            st ati n g t h at "' [ a ) ft e r 2 0 0 7 , o nl y E b er- C T                                     ( d/ b/ a Sl o c u m              &

     S o n s)     h a d o n g oi n g o p e r ati o n s. ' " P B G C' s                       M e m.     at      2 0 n.            114           ( q u oti n g

      P B G C S A R- 0 0 9 4 1).           T h u s,     b y E b er B r o s.'            o w n r e p r e s e nt ati o n, it c e a s e d

     o p e r ati o n s         s o m eti m e b e f o r e         2 0 0 8.       P B G C al s o cit e s                   t h e F e br u ar y              20 ,

      2 0 0 7,    W or k er       A dj u st m e nt a n d R et r ai ni n g                   N oti fi c ati o n                 (" W A R N") fil e d

     b y E b er        B r o s.      wit h     t h e Ne w       Y or k      St at e      D e p art m e nt           o f L a b or,                st ati n g

      t h at it h a d             e nt e r e d        i nt o a n       a gr e e m e nt       t o s ell              it s i n v e nt o r y a n d




                                                                                                                         E B- 0 0 0 1 0 5 1 0
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g11
                                                                                                       e 1of1 19
                                                                                                              of 1 9



             C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P                     D o c u m e nt 3 7          Fil e d 0 1/ 1 9/ 1 6              P a g e 1 0 of 1 8


      s o m e of           it s a s s et s               to a         c o m p etit o r ,              and          t h at it w o ul d                        cl o s e       on

      M ar c h      3 1 , 2 0 0 7.          The         WARN         i n di c at e s t h at t h e r e a s o n f o r it s fili n g

      w as       " Pl a nt Cl o si n g ",                t h at t h e " L a y off                   D at e "        w as       M ar c h          1 8,      2007 , and

      t h at all 2 1 2 e m pl o y e e s o f t h e E b er B r o s.                                        pl a nt w er e                   " [ a ] f f e ct e d " b y

      t h e W A R N.         See         WARN          D et ail s         f o r E b er              B r o s.,         N. Y. S.              D e p 't o f              L a b or

      ( F e b.      2 0,      2007 )               ( q u ot e d      i n P B G C ' s M e m.                   at      20        n.        1 1 4) ; 2         s e e al s o

      D e cl a r ati o n            of     Mi c h a el             Kr e p s         ( " Kr e p s       D e c. " ),             E x hi bit               ( " E x. ")         J,

      p.     26       ( " O n M ar c h               30 ,     2 0 0 7,             [ E b er    B r o s. ]           c e as e d            Ne w          Y or k        st at e

      o p e r ati o n s ,           r e s ulti n g            i n t h e t e r mi n ati o n o f                                 o v er        90 %         of      a cti v e

      e m pl o y e e s.                    . " ).           The        C o urt          a gr e e s       wit h         all           of      t h e c o u rt s               to

      h a v e a d d r e s s e d t h e i s s u e t h at a n e m pl o y er ' s c e s s ati o n o f o p e r ati o n s

      c o n stit ut e s             c o n st r u cti v e               n oti c e          t h at       it s p e n si o n                    pl a n         will           n ot

      c o nti n u e.         The         C o u rt        f u rt h e r         c o n cl u d e s          t h at P B G C                h as        e st a bli s h e d ,

      t hr o u g h         E b er        B r o s.'          o wn        st at e m e nt s,                t h at            a     c e s s ati o n                 of       it s

      o p e r ati o n s          had           o c c urr e d           by           D e c e m b er        31 ,         2 0 0 7,             s u f fi ci e nt                to

      e xti n g ui s h           Pl a n        p a rti ci p a nt s '                 e x p e ct ati o n              i nt e r e st s.                   S e e,        ~,

      B er ar d       v.     R o y al       El e c.,              I n c ., 7 9 5         F.        S u p p.        5 1 9,       524          ( D . R. I.              1 9 9 2)

       ( "[ T) h e pl ai nti f f s m u st                         b e c h a r g e d wit h                c o n st r u cti v e n oti c e o f t h e

      pl a n ' s t e r mi n ati o n b e c a u s e                             FL      I n d u st ri e s            c e as e d           o p e r ati o n s               wit h

      r e s p e ct         to       R o y al          El e ct ri c            when            it      s ol d         the          co mpany                 to         R o y al

      T e c h n ol o gi e s.              The            pl ai nti f f s                w er e          no          l o n g er              FL          I n d u st ri e s

      e m pl o y e e s,         a n d,     t hu s , t h e y c o ul d n ot j u sti fi a bl y e x p e ct t o c o nti n u e

      a c c r ui n g        r e ti r e m e nt             b e n e fit s             fr o m a n          e m pl o y er                f or     who m              they no

      l o n g e r w or k e d. ")               .


                        T h e F e b r u a r y 2 0 , 2 0 0 7 W A R N i s a v ail a bl e at
      htt p s:// w w w .l a b o r. n y . go v/ a p p/ w a r n/ d et ai l s . a s p ?i d = 1 5 0 9 (l a st a c c e s s e d J a n.                                         1 4,
      2 0 1 6) ) .

                                                                                     - 1 0-




                                                                                                                                      E B- 0 0 0 1 0 5 1 1
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g12
                                                                                                       e 1of2 19
                                                                                                              of 1 9



           C a s e 6: 1 5- c v- 0 6 2 8 3 -M A T- M W P                     D o c u m e nt 3 7          Fil e d 0 1/ 1 9/ 1 6        P a g e 1 1 of 1 8


                Alt e r n ati v el y,                   the        C o u rt             fi n d s          t h at       P B G C' s           s u b mi s si o n s

     e st a bli s h t h at Pl a n p a rti ci p a nt s h a d c o n st r u cti v e n oti c e b y M a y                                                         31 ,

     2 0 0 9.     As      PBGC         n ot e s,        E b er     B r o s.'            A n n u al       R et u r n/ R e p o rt             of    E m pl o y e e

     B e n e fit         Pl a n       f or     fi s c al pl a n                  y e ar       June        1,     2009 ,          t hr o u g h M a y          3 1,

     2 0 1 0 , i n di c at e s t h at t h e r e w er e                            z e r o a cti v e pl a n p a rti ci p a nt s. T h u s,

     a ll E b er          B r o s'       e m pl o y e e s a p p a r e ntl y h a d b e e n t e r mi n at e d b y M a y                                        31 ,

     2 0 0 9.

                 E b er     B r o s.         o p p os es       P B G C' s          pr o p o s e d         t e r mi n ati o n d at e,                  a r g ui n g

     t h at it h a d              110L     c e d ~ eJ     cill u _l. J\:r ati o n s a s o f A p ril                          J O,     2010 , bec ~ u5e

     it c o nti n u e d                t o e xi st           as         a    h ol di n g             c o m p a n y,        had       n ot        fil e d     f or

     b a n k r u pt c y,          h a d n ot di s s ol v e d o r li q ui d at e d it s a s s et s,                                           a n d w as      n ot

     li st e d a s           " i n a cti v e " wit h                t h e Ne w             Y or k      St at e        D e p art m e nt           o f St at e.

     See        E b er      B r o s.        M e m.      at       1 3.            The       C o u rt       fi n d s         t h at t h e f o r e g oi n g

     a cti viti e s               and        st at u s e s         c o ul d            n ot        have        r e a s o n a bl y        r e vi v e d        t he

     e x p e ct ati o n              i nt e r e st s o f            the           Pl a n       p a rti ci p a nt s,               w hi c h        had      been

     e xti n g ui s h e d              by       the        2007             pl a nt           cl o si n g          and        the        l a y- off s          of

     e m pl o y e e s.            S e e , ~,                 PBGC           v.     Rouge             St e el     C o.,        N o.      0 3- C V - 7 5 0 9 2,

     2010 WL             3 3 2 4 9 2 1,       at * 6         ( E. D. Mi c h.                A u g.      23 , 2010 )              ( " [ p ] a rti ci p a nt s

     r e c ei v e d c o n st r u cti v e n oti c e w h e n                                R o u g e St e el c e a s e d o p e r ati o n s a n d

     p e r m a n e ntl y           l ai d      off       all       e m pl o y e e s            i n J a n u ar y of                2 0 0 4; "       " [t ] h u s,

     a ft e r J a n u a r y 2 0 0 4                  ( at t h e l at e st ), Pl a n                       P a rti ci p a nt s ' e x p e ct ati o n

     i nt e r e st s              w er e        e xti n g ui s h e d ") .                     An        e m pl o y er ' s            c e s s ati o n           of

     o p e r ati o n s a n d l a y- o f f s a r e s a li e nt, di s c r et e e v e nt s t o a n e m pl o y e e

     who        i s a c c r ui n g b e n e fit s b y vi rt u e                                o f hi s c o nti n u e d e m pl o y m e nt a n d

     p a rti ci p ati o n i n t h e e m pl o y e r - s p o n s o r e d pl a n.                                        As    t h e Ei g ht h Ci r c uit



                                                                                  - 1 1-




                                                                                                                               E B- 0 0 0 1 0 5 1 2
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g13
                                                                                                       e 1of3 19
                                                                                                              of 1 9



              C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P               D o c u m e nt 3 7         Fil e d 0 1/ 1 9/ 1 6           P a g e 1 2 of 1 8


     h a s n ot e d,           " [ a ] ft e r a pl a nt                 h a d cl o s e d,           a di s c h a r g e d e m pl o y e e,                        who

     h a d n ot b e e n              r e c ei vi n g p a y c h e c k s               fr o m a f or m er e m pl o y er,                               w o ul d    be

     v er y           pr e s u m pt u o u s            in        b eli e vi n g           t h at         p e n si o n             b e n e fit s             w er e

     c o nti n ui n g t o a c c r u e. u                     F a r m st e a d        F o o d s,      991       F. 2 d         at 1 4 2 1.

                 E b er      B r o s.       a s s e rt s         t h at a s a h ol di n g                c o m p a n y,            it o v er s a w it s

     i n v e st m e nt i n E b er                     M etr o      a n d E b er- C T              and       t ri e d t o eit h e r                      r et u r n

     E b er- C T         t o p r o fit a bilit y                   or    t o t a k e st e p s t o s ell it i n o r d e r                                         to

     m e et        Pl a n        o bli g ati o n s.                See       E b er       B r o s.          M e m.          at        3,        1 3.        PBGC

     p e r s u a si v el y a r g u e s                t h at E b er         B r o s.'         a p pr o a c h t o d et e r mi ni n g w h ~t

     c o n stit ut e s a " c e s s ati o n o f o p e r ati o n s u                                   pl a c e s u n d u e c o nt r ol o v er

     a pl a n t e r mi n ati o n d at e                          i nt o t h e h a n d s            o f pl a n          s p o n s o r s a n d t h ei r

     c o nt r oll e d g r o u p s'                 m e m b er s.         See     P B G C' s        R e pl y      at      13 .

                 E b er       B r o s.       al s o      ar g u e s       t h at it s c o nti n u e d a d mi ni st r ati o n                                     of

     the         Pl a n         f o r e cl o s e s           a      fi n di n g         t h at          Pl a n         b e n e fi ci a ri e s                   had

     c o n st r u cti v e n oti c e o f t h e Pl a n' s                              t e r mi n ati o n. F oll o wi n g t hi s li n e

     of       r e a s o ni n g,          i f a d mi ni st r ati o n o f a n E RI S A pl a n c o nti n u e s,                                              t h er e

     ca n be           no     t e r mi n ati o n d at e,                 a n d t h us n o             t e r mi n ati o n o f                   t h e pl a n.

     Such         a      r e s' ult        m a k es       littl e          s e ns e       and         d o es         n ot        r e fl e ct            a ct u al

     p r a cti c e          i n t h e s e t y p e s of                  c a s e s.      I n d e e d,        PBGC        n ot e s           t h at it h a s

     t e r mi n at e d pl a n s                   n ot wit h st a n di n g              the        f a ct      t h at         t h e s p o n s or                and

     a d mi ni st r at o r               w er e     o n g oi n g        e ntiti e s          a n d pr e s u m a bl y                 a d mi ni st e ri n g

     t h e pl a n.           S e e P B G C' s R e pl y                at 1 4 n.         68        ( citi n g P B G C R e p u bli c                      T e c h s.

     I nt e r n.,           L L C,       3 8 6 F. 3 d        6 5 9,      664      ( 6t h Ci r.           2 0 0 4)        ( n oti n g t h at P B G C

     " d et e r mi n e d             t h at       the       pl a n s      s h o ul d         be     t e r mi n at e d a n d                   t h at        PBGC

     s h o ul d e st a bli s h a t e r mi n ati o n d at e p ri o r t o s h ut d o w n u o f t h e pl a n

     a d mi ni st r at o r/ s p o n s o r b e c a u s e                     " [i ) f t h e pl a n s                  w er e       n ot      t e r mi n at e d

                                                                               - 1 2-




                                                                                                                              E B- 0 0 0 1 0 5 1 3
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g14
                                                                                                       e 1of4 19
                                                                                                              of 1 9



            C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P                D o c u m e nt 3 7        Fil e d 0 1/ 1 9/ 1 6           P a g e 1 3 of 1 8


     p ri o r      t o s h ut d o w n,                           ' P B G C' s l o n g r u n l o s s [ c o ul d]                            r e a s o n a bl y

     b e e x p e ct e d t o i n c r e a s e u n r e a s o n a bl y' " )                            ( q u ot ati o n o mitt e d );                         ot h e r

     cit ati o n s            o mitt e d ).            F u rt h e r m o r e,          as     PBGC            c o nt e n d s,          E b er            B r o s.'

     ar g u m e nt          r u n s c o u nt e r            t o E RI S A' s         p ur p o s e        of      " p r o vi d [i n g )              f or t h e

     ti m el y a n d u ni nt e r r u pt e d p a y m e nt o f p e n si o n b e n e fit s [, ] "                                               2 9 U. S. C.

     § 1 3 0 2( a) ( 2 ), b e c a u s e                     it w o ul d      r e q ui r e all               pl a n       a d mi ni st r ati o n t o

     c e a s e b e f o r e P B G C c o ul d a s s u m e t h e o bli g ati o n o f t h e pl a n' s s p o n s o r

     t o p a y b e n e fit s                 as     t h e y b e c o m e d u e.

                 Fi n all y,            it b e a r s          r e p e ati n g t h at E b er                    B r o s.        h as        p r e vi o u sl y

     r e p r e s e nt e d          to        PBGC       t h at        " a ft e r      2 0 0 7,        o nl y        E b er- C T                              had

     o n g oi n g          o p e r ati o n s. "             PBGC       S A R- 0 0 0 9 4 1;            see       al s o         D e cl a r ati o n              of

     Mi c h a el           Kr e p s          ( " Kr e p s      D e c. " ),         E x hi bit           ( " E x. " )         J,       p.           26       (" O n

     M ar c h       3 0,       2 0 0 7,        [ E b er B r o s. ]           c e as e d        Ne w       Y or k      st at e            o p e r ati o n s,

     r e s ulti n g i n t h e t e r mi n ati o n o f o v e r                                9 0 % o f a cti v e e m pl o y e e s .

     . " ).        E b er         B r o s.         t h us      h as      r e c o g ni z e d           the       di sti n cti o n                   b et w e e n

     c o n d u cti n g o p e r ati o n s a n d si m pl y e xi sti n g a s a h ol di n g c o m p a n y, a n d

     h as       a d mitt e d          t h at a ft e r           2 0 0 7,      it w a s           n ot     c o n d u cti n g              o p e r ati o n s.

     H o w e v er,         w h et h e r        t h e C o urt       u s e s D e c e m b er          3 1,       2 0 0 7,      or Ma y          3 1,        2 0 0 9,

     a s t h e e a rli e st d at e                     o f c o n st r u cti v e n oti c e                     t o p a rti ci p a nt s                    m a k es

     no     di f f e r e n c e,           b e c a us e       b ot h     d at e s      ar e b ef or e               A p ril        3 0,      2 0 1 0,         the

     t e r mi n ati o n d at e                 s el e ct e d b y P B G C.

                             2.           D at e     t h at S e r v e s        P B G C' s        I nt e r e st s

                 The        Cou rt           no w      t ur n s        to    the        second               p a rt       of       the         Br o a d w a y

     M ai nt e n a n c e          p r o c e d u r e - s el e cti n g a t e r mi n ati o n d at e o n o r a ft e r t h e

     e a rli e st            d at e       of        c o n st r u cti v e           n oti c e       t h at          b e st         s er v e s            P B G C' s

     i nt e r e st s.             Br o a d w a y       M ai nt e n a n c e,           707        F. 2 d        at        6 5 2- 5 3;         see           al s o

                                                                             - 1 3-




                                                                                                                            E B- 0 0 0 1 0 5 1 4
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g15
                                                                                                       e 1of5 19
                                                                                                              of 1 9




            C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P                       D o c u m e nt 3 7              Fil e d 0 1/ 1 9/ 1 6          P a g e 1 4 of 1 8


     H e p p e n st all,             633          F. 2 d at             3 0 0: _ 0l           (i n c h o o si n g a                   t e r mi n ati o n d at e,

     di st ri ct           c o u rt        err e d          i n " r e a d (i n g )                   o ut        of       t h e st at ut o r y st a n d a r d

     the          p ur p o s e        of           p r ot e cti n g                the             PBGC            fund          fr o m          i n cr e a s e s           in

     li a bilit y " ) . T h e                     Second            Ci r c uit               h as         st at e d t h at a di st ri ct                              c o u rt

     "i s         e ntitl e d              to        c o n cl u d e "              t h at             the           d at e           pr o p o s e d            by       PBGC

     " a d e q u at el y s e r v e s                  t h e i nt e r e st s o f                           P B G C. "        Br o a d w a y        M ai nt e n a n c e,

      707      F. 2 d      at      6 5 3;         s e e al s o N a st a si                         W hit e,           I n c.,         476        F.     S u p p. 2 d        at

      230         (r e c o m m e n di n g a d o pti o n                       of       t e r mi n ati o n d at e                      r e q u e st e d b y              PBGC

     si n c: P.      it. "l i k P.l y               , P. pr P. s P. nt. s          nn         n d v a nt .a g P. ni J s          rl at. P.       fr o m        ( P R G C' ,' 3)

     p e r s p e cti v e " ) . P B G C h a s p r o p o s e d A p ril                                        3 0,      2 0 1 0,       a s t h e t e r mi n ati o n

     d at e,          and         h as            a f fi r m ati v el y                     d e m o n st r at e d                why         t h at            d at e       is

      a d v a nt a g e o u s t o it s fi n a n ci al i nt e r e st s, i n li g ht o f t h e c o r p o r at e

      t r a n s a cti o n s t h at o c c u r r e d b et w e e n a n d a m o n g t h e C o nt r oll e d                                                                Gr o u p

     p ri o r t o A p ril                  3 0,      2 0 1 0.       As        o f t h at d at e,                      P B G C e x pl ai n s,                 "t h e E b er

     Br o s.        C o nt r oll e d          Gr o u p           r e m ai n e d i nt a ct, a n d all o f it s m e m b er s                                              w er e

      li a bl e t o P B G C, "                t h e r e b y " p r o vi d [i n g )                          P B G C t h e g r e at e st                  li k eli h o o d

      of     r e c o v e r y. " P B G C                 M e m.      at        21        &     n n.         118        &    119        ( citi n g 2 9                 U. S. C.

      §    1 3 6 2 ( b))

                  E b er        B r o s.          a s s e rt s           in        a          c o n cl u s o r y             f a s hi o n             t h at         " ma n y"

     p a rti ci p a nt s            will            s u st ai n a              b e n e fit                r e d u cti o n i f t h e t e r mi n ati o n

      d at e       i s s et         as       A p ril             3 0,     2 0 1 0.            See          E b er         B r o s.      M e m.          at      6.      PBGC

      r e s p o n d s t h at, u si n g t h e A p ril                                   3 0,        2 0 1 0,        t e r mi n ati o n d at e,                   all 4 3 4

      Pl a n       p a rti ci p a nt s                e x c e pt          one               will          r e c ei v e          t h ei r          f ull         p e n si o n

     b e n e fit s.             P B G C' s           R e pl y            at        6          &      n.       32           ( citi n g            E x.          3,       U s er

     W or k- S cr at c h            P a d;         P B G C S A R- 0 0 0 7 3 1                     ( r e d a ct e d v e r si o n o f s a m e ) ). T h e

      o nl y p a rti ci p a nt                    who       will         n ot          r e c ei v e hi s                  f ull b e n e fit                  i s L e st e r

                                                                                       - 1 4-




                                                                                                                                        E B- 0 0 0 1 0 5 1 5
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g16
                                                                                                       e 1of6 19
                                                                                                              of 1 9



             C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P                     D o c u m e nt 3 7          Fil e d 0 1/ 1 9/ 1 6       P a g e 1 5 of 1 8


      E b er,           who       will            have         hi s       o v e r all              li f eti m e         b e n e fit           reduced           by

      o p e r ati o n o f t h e st at ut o r y g u a r a nt e e li mit fr o m a p p r o xi m at el y $ 1. 5

     milli o n           t o $ 1. 2 5 milli o n.                       I d.        & n.       33     ( citi n g E x.            3;     E x.      4,     E- m ail

      d at e d 1/ 1 0/ 1 4                 fr o m Mi c h a el           G all a g h e r,             Pl a n A ct u a r y,            t o Ti m R h o d e s,

     A ct u a r y         f o r P B G C;            Wendy         E b e r;         a n d T h o m as          Gi g ot,       E s q.,         C o u n s el       f or

      E b er       B r o s. ) .            In      any        e v e nt,         the          t w o - st e p       pr o c e s s         s et        f o rt h     in

      Br o a d w a y          M ai nt e n a n c e            it s el f a d e q u at el y b al a n c e s                         t h e i nt e r e st s o f

      p a rti ci p a nt s             and         P B G C.      See       PBGC         v.        Mi z e     C o.,       987       F. 2 d      1 0 5 9,       1063

      ( 4t. h C.ir.            1. 9 9 3)        ( " T h[ e]      [ Br o A. d w a y M ai nt e n a n c e]                 t e st :i s hr:i s erl n n t. w o

      a s s u m pti o n s:             ( 1)       t h at t h e r eli a n c e i nt e r e st s o f                                t h e p a rti ci p a nt s

      will        n e v er b e             di mi ni s h e d b y t h e s el e cti o n o f                              a p o st. n oti c e              d at e [; ]

      and        ( 2)    t h at t h e d at e                  s el e ct e d b y P B G C a d e q u at el y p r ot e ct s                                 P B G C' s

      i nt e r e st s. " ).                I n s u m,         t h e C o u rt           fi n d s n o            r e a s o n t o r ej e ct P B G C' s

      r e q u e st e d t e r mi n ati o n d at e.                          A c c o r di n gl y,              t h e C o u rt          h ol d s        t h at t h e

      Pl a n' s         t e r mi n ati o n d at e                 i s A p ril             3 0,      2 0 1 0.

      I V.        E ber        B r o s.         M oti o n       t o S e al

                  A.           E ber        B r o s.'         M ai n    R e q u e st

                  C o n c u r r e ntl y             wit h      it s C r o s s - M oti o n                 f o r S u m m ar y J u d g m e nt, E b er

      B r o s.         moved         f or        p e r mi s si o n            t o fil e            t h at m oti o n,              as       w ell        as    any

      r el at e d a n d              s u b s e q u e nt           fili n g s           i n t hi s C o u rt,                   u n d er        s e al.        PBGC

      a r g u e s t h at E b er                  B r o s.     e s s e nti all y s e e k s t o s e al t h e e nti r e r e c o r d,

      and        c o nt e n d s            t h at      it       h as      no t         m et         it s       b ur d e n       of      s h o wi n g         t h at

      di s cl o s u r e           w o ul d         r e s ult       in a            s u f f i ci e ntl y s e ri o u s                  i nj u r y t o it s

      i nt e r e st s. S e e,                   ~'            Ci p oll o n e           v.        Li g g ett         Gr o u p,        I n c.,       785       F. 2 d

      1 1 0 8,           1121              (3d        Ci r .           198    6)          ( " Br o a d          all e g ati o n s               of        h ar m,

      u n s u b st a nti at e d b y s p e ci fi c e x a m pl e s or a rti c ul at e d                                                  r e a s o ni n g, d o

                                                                                    - 1 5-




                                                                                                                                E B- 0 0 0 1 0 5 1 6
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g17
                                                                                                       e 1of7 19
                                                                                                              of 1 9




            C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P                    D o c u m e nt 3 7         Fil e d 0 1/ 1 9/ 1 6       P a g e 1 6 of 1 8


     n ot       s ati s f y          the            R ul e       2 6 ( c)       t e st.         M or e o v er,          the         h ar m           m u st       be

     si g ni fi c a nt,             n ot        a m er e            t ri fl e. " ) .

                E b er         B r o s.        ar g u e s        t h at it s r e q u e st i s j u sti fi e d b e c a u s e                                      the

     c as e      h as      att r a ct e d              littl e att e nti o n                     fr o m t h e p u bli c.                   T hi s         is a n

     i n s u f fi ci e nt              r e as o n            f or      E b er       B r o s.'         r e q u e st.        E b er         B r o s.            al s o

     a s s e rt s         t h at          n o n - di s cl o s u r e             is      n e c e s s ar y           to     p r ot e ct                it s       o wn

     i nt e r e st s.             H o w e v er,               the       C o u rt       c a n n ot          see        ho w        di s cl o s u r e               of

     i n f o r m ati o n r el ati n g t o it a n d t h e Pl a n                                         w o ul d      h ar m it s i nt e r e st s,

     9i v P n         t h Rt     E h Ar        B r o s.         h as      l o n g been           a     d e f u n ct      b u si n e s s,             wit h        no

     o p e r ati o n s,            e m p l o y e e s,            r e v e n u e s,      or      a s s et s.

                 E b er        Br o s . al s o               ar g u e s     t h at s e ali n g i s n e c e s s a r y                        t o p r ot e ct

     the         p ri v a c y             of          f or m er           e m pl o y e e s            of      E b er          B r o s.          and             the

     c o n fi d e nti alit y                   of      p r o p ri et a r y          fi n a n ci al          d at a      b el o n gi n g              t o E b er

     B r o s.         and an           o n g oi n g          t hi r d - p a rt y b u si n e s s . P B G C                    d o es      n ot         di s p ut e

     t h at s u c h c o n c e r n s a r e l e giti m at e, b ut a r g u e s t h at E b er                                                 B r o s.'           m ai n

     r e q u e st i s o v e r b r o a d.

                 B.            E ber       B r o s'          Al t e r n a ti v e      M oti o n         t o S e al

                 P B G C d o es            n ot       o p p os e       E b er      B r o s.'         p r o p o s e d alt e r n ati v e,                   w hi c h

     is         to      r e d a ct          p e r s o n al             i d e nti f yi n g            i n f o r m ati o n          and          fi n a n ci al

     i n f o r m ati o n r e g a r di n g Pl a n p a rti ci p a nt s a n d t h e o n g oi n g t hi r d - p a rt y

     e ntit y.           T h e C o u rt             fi n d s t h at E b er             B r o s. ' alt e r n ati v e p r o p o s al will

     a d e q u at el y p r ot e ct t h e i nt e r e st s o f si g ni fi c a n c e i d e nti fi e d b y E b er

     Br o s ., n a m el y , t h e p ri v a c y                            of     f or m er e m pl o y e e s              of      E b er       B r o s.          and

     t h e c o n fi d e nti alit y o f p r o p ri et a r y fi n a n ci al d at a o f E b er B r o s.                                                            and

     a t hi r d - p a rt y b u si n e s s.                          A c c o r di n gl y , t h e C o u rt                g r a nt s       E b er         B r o s. '

     alt e r n ati v e             r e q u e st           f o r r eli e f i n t h e M oti o n                        t o S e a l,           a n d d e ni e s

                                                                                 - 1 6-




                                                                                                                              E B- 0 0 0 1 0 5 1 7
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g18
                                                                                                       e 1of8 19
                                                                                                              of 1 9



            C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P                D o c u m e nt 3 7          Fil e d 0 1/ 1 9/ 1 6      P a g e 1 7 of 1 8


     it s         r e q u e st      to       fil e         the       e nti r e        C r o s s - M oti o n            and         r el at e d          and

     s u b s e q u e nt pl e a di n g s               u n d er      s e al.

     V.           C o n cl u si o n       a n d O r d e rs

                  F or    t h e f o r e g oi n g r e a s o n s, P B G C' s M oti o n                             f o r S u m m ar y J u d g m e nt

     is       g r a nt e d        in     f ull,         and         E b er       B r o s.'          C r o s s - M oti o n          f or          S u m m ar y

     J u d g m e nt i s d e ni e d                i n f ull.            E b er    B r o s.'         M oti o n      t o S e al            i s g r a nt e d

     i n p a rt          t o t h e e xt e nt a s p r o vi d e d b el o w,                             a n d it i s h e r e b y

                  ORDERED           t h at       as    t o E b er            B r o s.'        m oti o n         t o s e al,             E b er      Br o s.

     o h o. 1 1     fil e o. 1 1         c 2 c hi bi t s o.tt o. c h c d           t o i t o Cr o o o- M oti o n                       f o r . S u m m ar y

     J u d g m e nt u n d e r s e al; a n d s h all fil e r e d a ct e d v e r si o n s o f it s C r o s s -

     M oti o n         f or      S u m m ar y      J u d g m e nt         and     O p p o siti o n           t o P B G C' s             M oti o n       f or

     S u m m ar y J u d g m e nt,               a n d s h all fil e r e d a ct e d v e r si o n s                             of       all       r el at e d

     pl e a di n g s,              m e m or a n d a,           and            d e cl a r ati o n s,               r e m o vi n g             p e r s o n al

     i d e nti f yi n g i n f o rm ati o n                   a n d fi n a n ci al i n f o r m ati o n r el ati n g t o t h e

     o n g oi n g        t hi r d - p a rt y e ntit y                as      i d e nti fi e d i n E b er                    B r o s.      M oti o n       to

     S e al;        a n d it i s

                  ORDERED          t h at A p ril          3 0,     2 0 1 0,      i s e st a bli s h e d a s t h e t e r mi n ati o n

     d at e       of     t h e Pl a n        p u r s u a nt       t o 2 9 U . S. C.             §     1 3 4 8( a) ( 4 ); a n d it i s

                  ORDERED           t h at t he            Pl a n       i s t e r mi n at e d a s                 of    A p ril           3 0,      2 0 1 0,

     p u r s u a nt       t o 2 9 U. S. C.             §     1 3 4 2 ( c );       a n d it i s

                  ORDERED          t h a t P B G C i s a p p o i nte d a s t h e st at ut o r y t r u st e e o f t h e

     Pl a n       p u r s u a nt       t o 2 9 U. S. C.             §     1 3 4 2 ( c );      a n d it i s

                  ORDERED          t h at E b er           B r o s.,         it s a g e nt s a n d all                 ot h e r         p er s o n s     or

     e ntiti e s           h a vi n g       p o s s e s si o n,          c u st o d y,        or       c o nt r ol      of         any       r e c o r d s,

     a s s et s,         or      ot h e r       p r o p e rt y       r e g a r di n g        the        Pl a n      and        any        d o c u m e nt s


                                                                             - 1 7-




                                                                                                                       E B- 0 0 0 1 0 5 1 8
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-2
                                                             2 6 2- 2 5Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g19
                                                                                                       e 1of9 19
                                                                                                              of 1 9



          C a s e 6: 1 5- c v- 0 6 2 8 3- M A T- M W P          D o c u m e nt 3 7    Fil e d 0 1/ 1 9/ 1 6    P a g e 1 8 of 1 8


     r e q ui r e d t o d et e r mi n e             t h e b e n e fit s       p a y a bl e   t o p a rti ci p a nt s             of   the

     Pl a n,      m u st        t r a n s f e r, c o n v e y,    a n d d eli v e r      all s u c h r e c o r d s, a s s et s,

     p r o p e rt y,        a n d d o c u m e nt s t o P B G C a s st at ut o r y t r u st e e p u r s u a nt t o 2 9

     U. S. C.       §      1 3 4 2 ( d) ( 1 );    a n d it i s

                 ORDERED           t h at t h e Cl e r k        of   t h e C o u rt     i s di r e ct e d t o cl o s e t hi s

     c a s e.

                 ALL       OF     T HE AB OVE       I S S O O R D E R E D.

                                                                              S/ Mi c h a el     A.    T el e s c a


                                                                              H O N O R A B L E MI C H A E L A. T E L E S C A
                                                                              U nit e d St at e s Di st ri ct J u d g e
     D at e d:              J a n u a r y 1 9, 2 0 1 6
                            R o c h e st e r, N e w Y or k




                                                                     - 1 8-




                                                                                                          E B- 0 0 0 1 0 5 1 9
